Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1 and 3-15 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kauschke et al. US 20150314560. Applicant arguments and amendments filed 7/25/22 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, the nonwoven fabric has separate masses of cellulose fibers with gap portions adjacent to a first region that faces the first surface in the plurality of masses and furthermore that the separate fiber masses [and gaps] are dispersed in the matrix of cellulose fibers and thermoplastic resin fibers. Furthermore, the prior art fails to provide motivation to modify the device of Bae at least because such a modification would require a complete redesign of the membrane, and in addition the actuation system for the magnetic element. While Kauschke teaches pulp fibers pushed into open areas of a relief structure of a nonwoven, Kauschke does not teach or suggest the gap portions arranged with respect to the fiber masses in a matrix as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781